Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/22 has been entered.
 
The response filed on 6/30/22 has been entered. 

Applicant’s arguments filed 6/30/22 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 1-2, 6-7, 9, 12-14, 17-18, 21, 23-24, 27, 42- 50 are pending and under examination in this office action.

The rejection of Claim(s) 1 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuchao (CN 103932339 from IDS) is withdrawn based on Applicant’s amendment argument found persuasive.

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9 and 42-43  is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Baban (US 2021/0145918).
With regards to instant claim 1, Baban teaches a beverage comprises cannabinoid (see abstract) wherein the cannabinoids are THC, cannabidiol, Tetrahydrocannabinolic acid B etc. (as required by instant claims 1 and 8, see 0020) and fruit pectin and inulin (see 0035 and 0092) as a sugar beet (as required by instant claim 7-9) as a food stuff, i.e., yogurt or a beverage (as required by instant claims 42-43).
 Applicant argues that “claim 1 requires the specific combination of three components: (1) one or more cannabinoids, (2) inulin, and (3) pectin” and that “Baban makes separate (i.e., individual) mention of various components which optionally may be included in the probiotic beverages disclosed therein. Indeed, the passages cited by the Examiner (i.e., paragraph [0035] and [0092]) are found in different sections of Baban. Paragraph [0035] which is cited for disclosure of inulin is a section describing "Prebiotics" that may optionally be included. Paragraph [0092] is in a section describing "Additional Components" that may be included, of which fruit pectin is one of many optional additional components”.
 	In response, Applicant is arguing what is not claimed.  The claims clearly recite the open term comprising, which does not exclude other actives or agents to be present. The rejection is maintained. With regards to having the agents arranged as required is found not persuasive because the reference teaches these agents can be included in the composition Therefore, the cited reference discloses compositions, which appear to be identical to the presently claimed compositions, i.e., comprise THC, inulin and pectin.  Consequently, said claims appear to be anticipated by the reference recited.  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the compositions as taught by Baban to be used as food/beverage .  One would do so with expectation of beneficial results, because Baban teaches orally rapidly disintegrating compositions that are suitable for a beverage composition.
Accordingly, the claimed invention as a whole is at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary. 

			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-10, 12-14, 17-18, 21, 23-24, 27, 42-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baban (US 2021/0145918) in view of Yuchao (CN 103932339 from IDS) and Kaufman (US 2018/0296493)
	Baban is applied here as above. Because Baban teaches a pectin, one of ordinary skill would have used any pectin with a reasonable expectation of success that any pectin would yield success. Without the showing that it is not so, it is within the purview of the skilled artisan to choose.
	However, fails to teach the formulation is an emulsion.
 Yuchao teaches functional drinks for improving the digestive system and a method for producing a beverage. The beverage comprises hemp kernel seeds which are derived from the Cannabis plant, inulin as a polysaccharide and pectin as a stabilizing agent. Wherein the composition contains 5-10 parts hemp kernels, 2-10 parts polysaccharide (e.g. 2-5 % inulin), 100 parts water. See Example 1 and example 5 wherein it shows the use of  ripe hemp kernels and inulin. 
	Kaufman teaches cannabinoids (see 0039 as required by instant claims 1 and 8)) in an emulsion (see 0010 as required by instant claims 12-13) having an inner phase solid lipid i.e., hydrophobic (see 0159) wherein the solvent comprises MCT (see 0038, as required by instant claim 23).  Therefore one of ordinary skill in the art would have been motivated to incorporate the teachings of Kaufman into Baban and Yuchao with a reasonable expectation of success as the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art. 
	 Applying the same logic to the instant process claims, given the teaching of the prior art methods of using for improvement of the mucosa, it would have been obvious to use both compounds for the treatment of or improvement of the mucosal system because the idea of doing so would have logically followed from them having been individually taught in the prior art to be useful as therapeutic agents.

	 Although the combined references did not per se teach the exact concentration and ratios as required by the instant claims( 2, 18, 24, 27, 47, 44) it should be noted that, the concentration of the active ingredient is a result-effective variable, i.e., a variable that achieves a recognized result and, therefore, the determination of the optimum or workable dosage range would have been well within the practice of routine experimentation by the skilled artisan, absent factual evidence to the contrary, and, further, absent any evidence demonstrating a patentable difference between the compositions used and the criticality of the amount(s). The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a pharmaceutical nanoparticle research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, nanoparticle polymer chemistry— without being told to do so. Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). 
	Therefore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time the claimed invention was made.
 Applicant argues that nothing in Kaufman cures the defects of Baban with respect to the lack of disclosure, teaching or suggestion of a composition comprising the specific combination of one or more cannabinoids, inulin, and pectin. 
In response this is found not persuasive, As Kaufman does not necessarily have to teach or disclose the exact, because the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (see MPEP 2144)

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        03/01/22